***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                             J. M. v. E. M.*
                               (AC 45077)
                    Bright, C. J., and Elgo and Cradle, Js.

                                   Syllabus

The plaintiff landlord sought, by way of summary process, to regain posses-
    sion of certain residential property that was occupied by the defendant
    tenant. The plaintiff and the defendant were parties to a written, one
    year lease that commenced on March 1, 2021. The defendant paid her
    rent in full until June, 2021, when she paid only a partial amount. She
    included with her partial payment an explanation that she had deducted
    the cost of recent air conditioning repairs from her rent payment. Both
    parties agreed that it was the plaintiff’s obligation to repair the air
    conditioning if it was not working. The defendant acknowledged that
    she did not contact the plaintiff to request the repair but explained
    that she chose to proceed as she did because she was uncomfortable
    contacting the plaintiff in light of a civil protective order that she had
    obtained against the plaintiff. The plaintiff subsequently served the
    defendant with a notice to quit on July 21, 2021, with a quit date of August
    21, 2021. The notice to quit included a use and occupancy disclaimer
    that stated that payments tendered after the quit date would be accepted
    for use and occupancy only and not for rent. The plaintiff subsequently
    commenced the summary process action on September 1, 2021, alleging
    that the plaintiff had failed to pay rent due on June 1, 2021. The defendant
    filed an answer that raised several special defenses, including, inter alia,
    that all rent had been paid to the plaintiff. Thereafter, the trial court
    issued a memorandum of decision, in which it found that the defendant
    tendered monthly payments from July through September, 2021, on time
    and in full; that each check had ‘‘rent’’ written in the memo field; and
    that, although the plaintiff did not immediately deposit the checks for
    July, August, and September, the plaintiff eventually deposited them
    into his account. The court further found that, although the plaintiff did
    not accept the subsequent rent payments until after the quit date, the
    plaintiff’s acceptance of rent payments tendered after service of the
    notice to quit but prior to the quit date reinstated the tenancy. The court
    subsequently dismissed the plaintiff’s summary process action, and the
    plaintiff appealed to this court. Held:
1. This court declined to review the plaintiff’s claim that the trial court
    incorrectly concluded that the defendant’s tenancy was reinstated, not-
    withstanding the use and occupancy disclaimer, the plaintiff having
    failed to provide this court with an adequate record to resolve the factual
    dispute: the trial transcript was necessary to properly evaluate on appeal
    whether the evidence presented to the trial court supported that court’s
    factual conclusions, it was the responsibility of the plaintiff as the appel-
    lant to provide this court with an adequate record for review, and the
    plaintiff failed to provide this court with a transcript of the summary
    process trial, leaving this court with an inadequate record upon which
    to determine whether the trial court’s ruling on this claim was clearly
    erroneous.
2. This court declined to review the plaintiff’s unpreserved claim that the
    governor’s executive orders promulgated during the COVID-19 pandemic
    altered the required analysis of the case: this court was not bound to
    consider a claim unless it was distinctly raised at the trial or arose
    subsequent to the trial, and, in any event, the existence of the executive
    orders did not transform the factual question of the plaintiff’s intentions
    when he accepted the additional payments from the defendant into a
    legal question; moreover, the plaintiff’s failure to provide the court with
    a transcript of the summary process trial left the court with an inadequate
    record upon which to review the claim.
3. This court declined the plaintiff’s request to adjudicate the merits of the
    defendant’s special defenses: the trial court never reached the special
    defenses because it found that the plaintiff’s acceptance of rent for
    the months of July, August, and September reinstated the defendant’s
    tenancy and, therefore, having made that finding, the trial court did not
  need to address the special defenses, and, as a result, there was nothing
  for this court to review on appeal.
        Argued May 17—officially released December 6, 2022

                          Procedural History

  Summary process action, brought to the Superior
Court in the judicial district of New Britain, Housing
Session, and tried to the court, Baio, J.; judgment of
dismissal, from which the plaintiff appealed to this
court. Affirmed.
  James D. Monte, self-represented, the appellant
(plaintiff).
  Kevin J. Burns, for the appellee (defendant).
                          Opinion

   ELGO, J. In this summary process action based on
nonpayment of rent, the plaintiff landlord, J. M., appeals
from the judgment of the trial court dismissing the
action in favor of the defendant tenant, E. M. On appeal,
the plaintiff claims that (1) the court incorrectly found
that he had reinstated the tenancy by accepting the
defendant’s tendered payments labeled as ‘‘rent’’ after
service of the notice and after the quit date specified
in the notice to quit despite the fact that the notice to
quit included a use and occupancy disclaimer and (2)
the court’s determination also was improper because
the governor’s executive orders affecting eviction pro-
ceedings during the COVID-19 pandemic required that
any use and occupancy disclaimer in the notice to quit
not be effective until thirty days after the notice was
served and required the plaintiff to accept rent pay-
ments during that thirty day period. The plaintiff further
requests that this court adjudicate the merits of the
defendant’s affirmative defenses to the summary pro-
cess action, notwithstanding that the court did not
reach the merits of those defenses. We affirm the judg-
ment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The plaintiff and the
defendant entered into a one year lease of a rental
property in Southington that commenced on March 1,
2021, and was set to expire on February 28, 2022. The
terms of that lease required the defendant to pay twelve
equal monthly payments of $1200 to the plaintiff on the
first day of each month. That figure reflected a discount
from the fair market value that was intended to compen-
sate the defendant for any inconvenience due to ongo-
ing maintenance and repairs that the plaintiff was per-
forming on the property.
   It is undisputed that the defendant failed to tender the
full amount of rent due on June 1, 2021. The defendant
tendered a portion of the amount owed and withheld
the remainder as repayment for repairs to an air condi-
tioning unit that she had performed on the property
without notification to, or permission from, the plaintiff.
The plaintiff subsequently served a notice to quit on
the defendant on July 21, 2021, for nonpayment of rent
with a quit date of August 21, 2021. That notice to quit
included a use and occupancy disclaimer that stated:
‘‘Any payments tendered after the date specified to quit
possession or occupancy, or the date of the completion
of the pretermination process if that is later, will be
accepted for use and occupancy only and not for rent,
with full reservation of rights to continue with the evic-
tion action.’’ The plaintiff subsequently commenced a
summary process action on September 1, 2021, alleging
in his complaint that the defendant had failed to pay
rent due on June 1, 2021. The defendant then filed an
answer to the summary process complaint, in which
she asserted several special defenses, including that (1)
all rent had been paid to the plaintiff, (2) rent was
offered to the plaintiff on June 1, 2021, prior to her
receipt of the notice to quit, and (3) the eviction was
being sought in response to a complaint about the prop-
erty that she had lodged with the plaintiff.
   A trial on the plaintiff’s summary process complaint
was held on October 21, 2021. After the trial, the court
issued a memorandum of decision in which it found
that the defendant had tendered the sum of $707.81 for
the June, 2021 rent and withheld the sum of $492.19,
which the defendant had deducted from the $1200
monthly rent as reimbursement for repair of the air
conditioning unit. The parties did not dispute that, if
the air conditioning was not working, the plaintiff was
obligated to repair it. The defendant also admitted that
the lease did not authorize her to engage in self-help
to repair the unit. In its memorandum of decision, how-
ever, the court credited the defendant’s testimony that
she did not feel comfortable contacting the plaintiff
regarding that repair because the defendant previously
had obtained a civil protective order to prevent the
plaintiff from entering the premises and having contact
with her. The court thus found that the defendant chose
to seek repair of the unit from a third party and there-
after provided the plaintiff with proof of payment for
that repair.
   The court next determined that the defendant ten-
dered all other monthly payments from July through
September, 2021, on time and in full.1 On each check,
‘‘rent’’ was written in the memo field. Although the
plaintiff did not immediately deposit the checks for
July, August, and September, the court found that the
plaintiff retained the checks and eventually deposited
them into his account. The only amount that remained
unpaid at the time of trial was the June amount of
$492.19, which had been used for the repair of the air
conditioning unit.
   The court ultimately concluded that, ‘‘[a]lthough the
notice to quit includes the requisite disclaimer that any
payments tendered after the notice to quit shall be
accepted as use and occupancy, the defendant’s pay-
ments all included the memo reference that the pay-
ments were tendered as rent. Further, they were pay-
ments in full [for] each month after the notice to quit.
They were not returned or questioned by the plaintiff,
but rather were negotiated. Acceptance of rent after
service of the notice to quit effectuates a renewal of
the tenancy. . . . Consequently, the plaintiff having
accepted the payments that were noted as [being] for
‘rent’ for several months and having negotiated them,
all without question, the tenancy is deemed reinstated.’’
(Citation omitted.) In light of the foregoing, the court
dismissed the plaintiff’s summary process action, and
this appeal followed.2
                              I
   On appeal, the plaintiff first contends that the court
incorrectly concluded that, notwithstanding the use and
occupancy disclaimer, the defendant’s tenancy was
reinstated when the plaintiff accepted the defendant’s
rent payments after he had served the defendant with
the notice to quit and after the quit date contained in
the notice. By contrast, the defendant argues that the
court properly dismissed the action because the plain-
tiff accepted her tender of rent prior to the date speci-
fied in the notice to quit. We decline to address the
merits of the plaintiff’s claim because he has not pro-
vided this court with an adequate record to resolve this
factual dispute.
   We first set forth the applicable legal principles and
standard of review. Under Connecticut law, a landlord
has the right to terminate tenancy for nonpayment of
rent. See General Statutes § 47a-23. A landlord’s service
of a notice to quit is an act that is ‘‘sufficiently unequivo-
cal’’ to terminate tenancy. Borst v. Ruff, 137 Conn. 359,
361, 77 A.2d 343 (1950). ‘‘A notice to quit is a condition
precedent to a summary process action and, if defective,
deprives the court of subject matter jurisdiction.’’ Bris-
tol v. Ocean State Job Lot Stores of Connecticut, Inc.,
284 Conn. 1, 5, 931 A.2d 837 (2007).
   Notwithstanding an unequivocal notice to quit, a land-
lord’s acceptance of rent prior to the quit date contained
in the notice to quit can render the landlord’s intent to
terminate the tenancy equivocal, repudiate the intent
to terminate set forth in the notice to quit, and reinstate
the lease. See Borst v. Ruff, supra, 137 Conn. 361.
Whether a landlord intended to accept a tendered pay-
ment as rent, therefore, is a ‘‘vital question of fact’’
before the court. Id. ‘‘Factual findings are subject to a
clearly erroneous standard of review. . . . It is well
established that [a] finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record. . . . A finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed . . . . Our
authority, when reviewing the findings of a judge, is
circumscribed by the deference we must give to deci-
sions of the trier of fact, who is usually in a superior
position to appraise and weigh the evidence. . . . The
question for this court . . . is not whether it would
have made the findings the trial court did, but whether
in view of the evidence and pleadings in the whole
record it is left with the definite and firm conviction
that a mistake has been committed.’’ (Citation omitted;
internal quotation marks omitted.) Ursini v. Barnett,
124 Conn. App. 855, 858, 10 A.3d 1055 (2010).
   In the present case, the court’s determination that
the plaintiff accepted rent after service of the notice to
quit and after the quit date specified in the notice to
quit required the court to make a finding with regard
to the plaintiff’s intent when he retained the defendant’s
July, August, and September checks, which is a question
of fact. See Borst v. Ruff, supra, 137 Conn. 361. A deter-
mination regarding whether the court’s finding was
clearly erroneous requires that we review all of the
evidence presented to the trial court, including the testi-
mony of the witnesses. Thus, the transcript of the trial
is necessary on appeal in order to properly evaluate
whether the evidence presented to the trial court sup-
ports the court’s conclusion that tenancy was reinstated
due to the plaintiff’s acceptance of rent.
   ‘‘As the appellant, the [plaintiff] has the burden of
providing this court with a record from which this court
can review any alleged claims of error.’’ Village Mort-
gage Co. v. Veneziano, 175 Conn. App. 59, 72, 167 A.3d
430 (2017). Practice Book § 61-10 (a) provides: ‘‘It is the
responsibility of the appellant to provide an adequate
record for review. The appellant shall determine
whether the entire record is complete, correct and oth-
erwise perfected for presentation on appeal.’’ ‘‘The gen-
eral purpose of [the relevant] rules of practice . . .
[requiring the appellant to provide a sufficient record]
is to ensure that there is a trial court record that is
adequate for an informed appellate review of the vari-
ous claims presented by the parties.’’ (Internal quota-
tion marks omitted.) Maye v. Canady, 214 Conn. App.
455, 461, 280 A.3d 1270, cert. denied, 345 Conn. 916,
      A.3d    (2022). ‘‘It is not an appropriate function
of this court, when presented with an inadequate
record, to speculate as to the reasoning of the trial court
or to presume error from a silent record.’’ (Internal
quotation marks omitted.) Village Mortgage Co. v. Vene-
ziano, supra, 72.
   The plaintiff has not provided this court with a copy
of the October 21, 2021 transcript. In the absence of
the transcript, we are left to speculate as to whether
the court’s findings are clearly erroneous, which we
cannot do. See New Hartford v. Connecticut Resources
Recovery Authority, 291 Conn. 502, 510, 970 A.2d 578
(2009) (‘‘speculation and conjecture . . . have no
place in appellate review’’ (internal quotation marks
omitted)). Accordingly, we decline to review the plain-
tiff’s claim that the court improperly determined that
the defendant’s tenancy was reinstated when he
accepted the defendant’s tender of rent after service of
the notice to quit and after the date specified in the
notice to quit.
                            II
  We next briefly address the two additional claims
raised by the plaintiff regarding (1) the governor’s exec-
utive orders affecting eviction proceedings during the
COVID-19 pandemic and (2) his request that this court
rule on the defendant’s affirmative defenses. The plain-
tiff asserts that the governor’s executive orders promul-
gated during the COVID-19 pandemic alter the required
analysis of this summary process case. Further, the
plaintiff requests that this court adjudicate the merits of
the defendant’s affirmative defenses, notwithstanding
that the trial court did not reach the merits of those
defenses.
   With respect to the impact of the executive orders,
we first note that the record does not reflect that the
plaintiff raised this claim before the trial court. Our
rules of practice and precedent provide that ‘‘[t]he court
shall not be bound to consider a claim unless it was
distinctly raised at the trial or arose subsequent to the
trial.’’ Practice Book § 60-5; see PSE Consulting, Inc.
v. Frank Mercede & Sons, Inc., 267 Conn. 279, 335, 838
A.2d 135 (2004). ‘‘The theory upon which a case is tried
in the trial court cannot be changed on review, and an
issue not presented to or considered by the trial court
cannot be raised for the first time on review. Moreover,
an appellate court should not consider different theo-
ries or new questions if proof might have been offered
to refute or overcome them had they been presented
at trial.’’ Ritcher v. Childers, 2 Conn. App. 315, 318,
478 A.2d 613 (1984). In any event, the existence of
the executive orders does not transform the factual
question the court had to resolve, specifically, the plain-
tiff’s intent when accepting the additional payments
from the defendant, into a legal question. Consequently,
the plaintiff’s failure to provide us with the transcript of
the summary process trial leaves us with an inadequate
record to review this claim.
  With respect to the plaintiff’s claim regarding the
adequacy of the defendant’s special defenses, we note
that the trial court never reached the special defenses
because it found that the plaintiff’s acceptance of rent
for the months of July, August, and September rein-
stated the defendant’s tenancy. Having made that find-
ing, the trial court did not need to address the defen-
dant’s special defenses, and, as a result, there is nothing
for us to review on appeal.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence Against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any person
protected or sought to be protected under a protection order, protective
order, or a restraining order that was issued or applied for, or others through
whom that person’s identity may be ascertained.
  1
    Pursuant to General Statutes § 47a-15a, a landlord may terminate a rental
agreement for nonpayment of rent ‘‘[i]f rent is unpaid when due and the
tenant fails to pay rent within nine days thereafter . . . .’’ Both parties
agree that the defendant’s rent was due on the first of each month. Thus,
the court’s finding that the defendant’s rent payments were tendered ‘‘on
time’’ necessarily means that the defendant tendered rent on the first of
each month in question, or within nine days thereafter. Neither the defendant,
nor the plaintiff, dispute this factual finding regarding the timing of these pay-
ments.
   2
     Following the conclusion of trial, the plaintiff filed a motion for articula-
tion requesting, in relevant part, ‘‘information on the legal conclusions
regarding the validity of all special defenses provided by the [defendant]
including the relevant statutes and the case law through which opinions
were derived . . . .’’ The court denied the motion, stating that ‘‘the court
need not address the defendant’s special defenses, as it was unnecessary
to consider the special defenses in light of the dismissal of this action. The
basis for the court’s dismissal is already articulated and set forth in the
court’s written decision issued after the trial in this matter.’’ The plaintiff
thereafter did not file a motion for review of that ruling with this court.